REINHARDT, Circuit Judge,
dissenting.
While I agree with the majority’s statements regarding the necessary nexus between the firearm and interstate commerce, I do not agree that there is sufficient evidence to affirm the jury’s verdict that Brunson actually possessed the firearm in question. In my view, no “rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 *729L.Ed.2d 560 (1979). Accordingly, I respectfully dissent.
At the time of contact between Brunson and the police officers, the evidence shows that only one officer saw a weapon on Brunson’s person. Another officer at the scene, who was also focused on Brunson, testified that he did not see a gun, and a third officer saw a “chrome-color object” which he could not identify. When Brunson drove away from the area, the officer who followed him for several blocks did not witness anything thrown from the car.
A gun was found the next morning discarded on the street. A firearms examiner testified that it was scratched and contained some debris, but there was no way for the examiner to tell when it had actually been damaged. Moreover, Brunson’s fingerprints appeared nowhere on the gun, although unidentified fingerprints did.
The mere fact that Brunson likely had a weapon on his person and a similar weapon was found the next morning, abandoned in the general area where Brunson had been the night before, is insufficient as a matter of law to prove beyond a reasonable doubt that Brunson actually possessed that gun. Thus, I would reverse his conviction.